Case: 1:19-Cv-02198 Document #: 1 Filed: 03/29/19 Page 1 of 9 Page|D #:1

IN THE UNITEI) STATES DISTRICT COURT
NORTHERN DISTRICT ()F ILLINOIS

 

EASTERN ])IVISION
SFG, INC. DfB/A NEXT DOOR RESTAURANT )
an lllinois Corporatiori, )
)
Plaintiff, )
)
v. ) NO.
. ) Plaintiff Demands Trial by
KIMBAL MUSK, an individual, and ) Jury re Any Damage Claims
THE KITCHEN CAFE, LLC, )
a Colorado Lirnited Liability Company )
)
Defendants. )
VERIFIE}) COMPLAINT

Plaintiff SFG, INC. D/B/A NEXT DOOR RESTAURANT, an Illinois Corporation, by its
attorney Robert C. Keck, Jr. and Keck Law Firrn, P.C., and for its Verified Cornplaint against
Defendants KlMBAL MUSK, an individual, and THE KITCHEN CAFE, LLC, a Colorado

limited liability company, states as follows:

THE PARTIES
1. Plaintiff SFG, lNC. D/B/A NEXT DOOR RESTAURANT (“SFG”) is an Illinois
Corporation which operates a restaurant under the trademark “Next Door” at 250 Skokie
Boulevard, Northbrook, lL.
2. 100% of the stock in SFG is owned by Suzanna Gallo, its President.
3. Defendant KIMBAL MUSK, is an individual who resides in Boulder, Colorado and is the
controlling owner and managing member of THE KITCHEN CAFE, LLC, which operates a
restaurant in the Northern District of Hlinois.
4. Defendant THE KITCHEN CAFE, LLC (“TKC”) is a Colorado limited liability company
with its principal place of business at 1039 Pearl Street, Boulder, CO. TKC operates a restaurant
called The Kitchen Arnerican Bistro at 316 N. Clark Street, Chicago, IL 60654. TKC also
operates restaurants under the trademark “Next Door” in Colorado, Tennessee and lndiana.

Neither Mr. Musk nor TKC has ever made use of the tradename “Next Door” in Illinois.

Case: 1:19-cv-02198 Document #: 1 Filed: 03/29/19 Page 2 of 9 Page|D #:2

l|URISI)ICTION
5. This court has original jurisdiction of this matter under 28 USC § 1332(a) (diversity

jurisdiction) because Plaintift` is a citizen of lllinois and Defendants are citizens of Colorado.

6. This Court also has jurisdiction of this matter under 28 USC § i331 and 1338(a)-(b)
because this action seeks relief pursuant to Section 43(a) of the Lanham Trademark Act, 15 USC
§ 1125(a).

 

7. The Conrt has supplemental jurisdiction over the state-law claims under 28 USC § 1367.
GENERAL ALLEGATIONS
A. SFG’s Common ng 'I`rademark “Next Door”
8. SFG was incorporated under the laws of the State of lllinois on December 14, 1990 and

has been in continuous existence ever since.

9. In approximately 1995, SFG opened a restaurant employing the tradename “Next Door”
in its name “Next Door Bistro” at 250 Skokie Boulevard, Northbrook, IL. SFG’s customers and
purveyors commonly refer to the restaurant as simply “Next Door.”

10. Since 1995 SFG’s “Next Door” restaurant has been continuously doing business under
that tradename for over 23 years and draws customers from all over the northern section of the
Chicago area including, but not limited to, all of Lake County and Cook County north of the
Eisenhower Expressway. (“SFG’s geographic market”).

11. Over the course of 23 years, SFG has developed tremendous goodwill associated with its
trademark “Next Door.” Customers associate the trademark ‘Next Door” with SFG’s Northbrook
facility in a highly favorable way, as demonstrated by the fact that it operates at full capacity
most nights with many repeat customers

12. As a result of the goodwill associated with SFG’s “Next Door” trademark, the restaurant
has been highly and consistently profitable SFG’s federal tax returns for 2015, 2016 and 2017

demonstrate the following:

w Gross Receipts §n_c_o@
2015 2,000,097 292,949
2016 2,003,715 321,639
2017 2,043,727 300,525

Case: 1:19-cv-02198 Document #: 1 Filed: 03/29/19 Page 3 of 9 Page|D #:3

13.

By reason of the foregoing, customers in SFG’s marketplace have learned to associate the

trademark “Next Door” with SFG’s restaurant and SFG has the rights under lllinois common law

to the exclusive use of the trademark “Next Door” with regard to restaurants in SFG’s

geographic market

14.

B. TKC’s Use of the Mark “Ne)_rt Door”

Plaintiff is informed and believes, from material printed on TKC’ s website, in the media

and correspondence with Defendants’ counsel, the following to be true:

A.

In or about 2003, Mr. Musk formed The Kitchen Café, LLC under the laws of the State of
Colorado.

TKC’s first restaurant, called rl`he Kitchen, opened in Boulder, Colorado with another
The Kitchen opening a few years later in Denver. TKC has now employed what it calls
“The Kitchen restaurant concept” in other states. In October 2014 Mr. Musk and TKC
opened The Kitchen at 316 N. Clark Street in Chicago, IL.

On or about June l3, 2011 TKC opened a restaurant under the name “The Kitchen Next
Door” for which trade name TKC obtained a federal trademark registration on June 16,
2012.

As it expanded its employment of What it calls “the Next Door concept” to more
restaurants in Colorado, Mr. Musk and TKC began to call them just “Next Door” without
the words “The l(itchen” attached.

On June 18, 2014 TKC filed for a federal trademark registration for the trademark “Next
Door” which was granted on May 5, 2015.

More recently TKC has dressed the fanciful words “Next Door” with the descriptive
words “Arnerican Eatery” to identify the nature of its facilities

Defendants now have eight restaurants in Colorado, Tennessee and lndiana employing
the trademark “Next Door” in their names. Defendants claim that their “Next Door”
restaurants “offer a broad range of American cuisine in a casual informal setting at
affordable prices.”

On their website and in their promotions, Defendants refer to their restaurants employing

the “Next Door concept” as simply “Next Door,” without the words “Arnerican Eatery”

Case: 1:19-cv-02198 Document #: 1 Filed: 03/29/19 Page 4 of 9 Page|D #:4

attached On TKC’s website, Mr. Musk claims that “I’ve created Next Door as a casual,

informal restaurantl .. Next Door is a comfortable place. . .”

C. TKC Threatened Infringement of SFG’s Trademark Rights
15. As reported by Crain’s Chicago Business, on August 7, 20l8 Defendant Kirnbal Musk,
TKC’ s owner, announced to the media that he “is planning to open 20 Chicagoland locations of
his Next Door restaurant brand as part of a massive national rollout of the burgeoning chain that
he hopes will replace TGI Friday’s and Applebee’s. The first Next Door is coming to suburban
Vernon Hills next Spring. . .” Mr. Musk told Crain’s that “he thinks he can open 20 locally and
more than 2,000 nationwide He plans to get the first in Vernon Hills running smoothly before he
expands to other suburbs and the city, specifically River North.”
l6. Should Defendants open a restaurant employing the “Next Door” trademark in Vernon
l-lills, less than a 15 minute expressway drive from SFG’s Northbrook location, it will infringe
upon SFG’s common law trademark “Next Door” by causing a likelihood of confusion in the
minds of customers, destroying the goodwill associated with SFG’s service mark built up over
23 years and causing irreparable damage to SFG’s trademark and business If Defendants were to
open one of their 20 new restaurants using the “Next Door” trademark across the street from
Plaintiff’s facility or in other l\lorth Shore neighborhoods, the likelihood of confusion in the
minds of consumers would destroy all the goodwill associated with Plaintiff’s tradename and
Plaintiff’s business
l'7. On October 27, 2019, Plaintiff served upon Kimbal Musk and his company a written
notice of its claim to a common law trademark in the name “Next Door” for restaurants in the
Chicago area and of its demand that Mr. Musk and his company cease and desist from using the
name “Next Door” in regard to any restaurant in the Chicago area.
lS. Mr. Musk and TKC have responded to Plaintiff’s notice providing no assurances that
they will forbear from using the trademark “Next Door” on its restaurants in SFG’s geographic
market and indicating that they intend to proceed using the trademark “Next Door” on

restaurants in SFG’s geographic market

Case: 1:19-cv-02198 Document #: 1 Filed: 03/29/19 Page 5 of 9 Page|D #:5

D. Defendants’ Use of the Mark “Ne;rt Door” Will Create a likelihood
of Confusion wiLh SFG’S “Next Door” Restaurant

19. Defendants’ use of the trademark “Next Door” in SFG’s geographic market will create a
likelihood of confusion in customers’ minds between the restaurants for the following reasons'.
a. Identical Mark/Similar Appearance. Both parties’ marks employ the identical fanciful
trademark - “Next Door” - wrapped in window dressing descriptive of the fact that they

are restaurants: “American Eater ” and “Bistro.” Si na eem loyedb the arties both
Y g g P Y P

 

focus on the words “Next Door” and are strikingly similar in appearance:

ns ~¢-`_v ri,.,r,\.v:‘ -- '- ' ‘ .¢.;.»1‘

  
 

     

     

    

re AMERIQAN EMERY

,¢,;,cuz.v_;- ' " ' -",:;,~;-";: ;-_

 

 

¢'-/>::,:~~.¢ :» ~<~'.w#/..»a<¢.~.»;_‘.\..~:

.¢ W,..ia-ti`.»-,.;w

 

 

b. Sirnilar Products The products which both parties market are similar:

(i) Plaintiff’ s “Next Door” in Northbrook serves standard American cuisine
including soups, seafood, chicken, steaks, hamburgers, french fries and selected
pastas, and has a full bar; and

(ii) Defendants’ “Next Door” restaurants offer “soups, salads, sandwiches, bowls and

burgers With a full bar.”

Case: 1:19-cv-02198 Document #: 1 Filed: 03/29/19 Page 6 of 9 Page|D #:6

c. Identical market area. Plaintiff’s “Next Door” draws customers from Lake County and
Cook County north of the Eisenhower Expressway. Defendants have announced their
intention to open 20 “Next Door” restaurants around the city including within SFG’s
geographic market from Vernon l-lills in Lake County to River North in downtown Chicago.

d. Strength cf SFG’s Mark. Plaintiff has used the mark “Next Door” for over 23 years and
has built a reputation for good American cuisine as demonstrated by its multi»mil]ions~dollar
annual revenues, profitability, favorable reviews and voluminous repeat customers who refer
to the Next Door Bistro as simply “Next Door.”

e. Actual Confusion. Because the parties’ “Next Door” marks are identical and their signage
is very similar, there is a strong likelihood of actual confusion in customers’ minds. After
Kirnbal Musk’s August 2018 announcement, a number of SFG’s customers told SFG’s
owner that they thought that she was opening another “Next Door”.

f. TKC’s Intent to Wipe Out Competition. Defendants are on notice of SFG’s service
common law trademark “Next Door” and have indicated their intent to proceed to use that
trademark on new restaurants they are opening in SFG’s geographic market despite the
irreparable injury it will cause to the goodwill associated with Plaintiff’s mark. Defendants
have also indicated that they intend that their “Next Door” restaurants will replace TGI
Friday’s and Applebee’s.” If they are seeking to “replace” the TGI Friday’s and Applebee’s
chains, they are certainly seeking to “replace” Plaintiff’s facility by using an identical
trademark

20. Defendants’ use of the mark “Next Door” with regard to restaurants in SFG’s market area

will create the likelihood of confusion in the minds of SFG’s customers resulting in irreparable

injury to the goodwill associated with SFG’s “Next Door” trademark and SFG’s business for
which there is no adequate legal remedy.

21. Despite Plaintiff’s repeated demands, Defendants have failed to provide any assurance

that they will not proceed to open restaurants in Plaintiff’s geographic market under the name

utilizing the words “Next Door.”

22. Plaintiff is informed and believes that Defendants are proceeding with their plans for use

of the “Next Door” trademark in Plaintiff’s geographic market in accordance with Mr. l\/lusk’s

August 2018 announcement

Case: 1:19-cv-02198 Document #: 1 Filed: 03/29/19 Page 7 of 9 Page|D #:7

C()UNT l gTrademark Infringementz

1-22. Plaintiff re~alleges and incorporates by reference herein paragraphs 1 through 22 of the
General Allegations as paragraphs 1-22 of Count l.
23, Plaintiff SFG possesses common law trademark rights in the mark “Next Door” for
restaurants in SFG’s geographic market.
24. Defendants will infringe P]aintiff’s common law trademark if they operate any
restaurants under a name containing the mark “Next Door” in SFG’s geographic market, which
Defendants have indicated they intend to do, in violation of Illinois common law and the Lanham
Trademark Act, 15 USCA § l225(a).

WHEREFORE Plaintiff SPG, Inc. dfb/a Next Door Restaurant hereby prays that this
court enter orders as follows:

l. Granting Preliminary and Permanent lnjunctive Relief against Defendants’ use of any
name containing the words “Next Door” in relation to any restaurant in SFG’s geographic
market.

2. Directing Defendants to pay Plaintiff’s reasonable costs and attorney’s fees prosecuting
this action.

3. Granting such other and additional relief as this Court deems just.

C()UN'I` II (Deceptive Trade Practices)

1-24, Plaintiffre~alleges and incorporates by reference herein paragraphs 1-24 of Count las
paragraphs l»24 of Count ll.
25. Defendants’ use of the trade name “Next Door” in connection with a restaurant in SFG’s
geographic market constitutes a deceptive trade practice pursuant to the illinois Deceptive Trade
Practices Act, 815 ILCS 510/2.

WHEREFORE Plaintiff SFG, lnc. d/b/a Next Door Restaurant hereby prays that this
court enter orders as follows:

l. Granting Preliminary and Permanent lnjunctive Relief against Defendants’ use of any
name containing the words “Next Door” in relation to any restaurant in the geographic
market from which Plaintiff’s “Next Door” restaurant draws its customers

2. Directing Defendants to pay Plaintiff’s reasonable costs and attorney’s fees prosecuting

this action

Case: 1:19-cv-02198 Document #: 1 Filed: 03/29/19 Page 8 of 9 Page|D #:8

3. Granting such other and additional relief as this Court deems just.

COUNT III (Unfgir Competition)
1~25 Plaintiff re-alleges and incorporates by reference herein paragraphs 1~25 of Count ll as
paragraphs 1-25 of Count llI.
26. Defendants use of the trademark “Next Door” in connection with a restaurant in SFG’s
geographic market constitutes an act of unfair competition under lllinois common law.
WHEREFORE Plaintiff SFG, Inc. dib/a Next Door Restaurant hereby prays that this
court enter orders as follows:

1. Granting Preliminary and Permanent Injunctive Relief against Defendants’ use of any
name containing the words “Next Door” in relation to any restaurant in the geographic
market from which Plaintiff’s “Next Door” restaurant draws its customers

2. Directing Defendants to pay Plaintiff’s reasonable costs and attorney’s fees prosecuting
this action.

3. Granting such other and additional relief as this Court deems just.

@>M/<ert

Attorney for Plaintiff
SFG, lnc. djb/a Next Door Restaurant

Robert C. Keck, Ir.

Keck Law Firm, P.C.

10 S. LaSalle * Suite 1800
Chicago, IL 60603

(312) 330-6330
kecklawfirmpc@ gmail.com

Case: 1:19-cv-02198 Document #: 1 Filed: 03/29/19 Page 9 of 9 Page|D #:9

VERIFICATION
Suzanna Gallo being duly sworn on oath states that she has read the foregoing Veritied
Cornplaint and knows the statements contained therein to be true, except for those matters which

are stated to be on information and belief and those she is informed and believes to be true.

 

 

Signed & sworn to

before me this i___/____ -:"

day ofl\/l M,rch 2019 ,
` ` ‘o-r-€iclaf silent4 h 1
_///W . JERRv KAHN

Notar Pubil/. ' nerAnY Pusuc, sims 0F\Lun002is
' lilly Commlssicn Expires Jar\. 05

-'vvw
vv-vw-r

 

1

 

 

 

